Exhibit 10.13

 

DOMINION RESOURCES, INC.

SECURITY OPTION PLAN

 

 

 

 

Effective January 1, 2003

And

Restated Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I ESTABLISHMENT AND PURPOSE

   1

ARTICLE II REFERENCES, CONSTRUCTION AND DEFINITIONS

   1

    2.1

  

Administrative Committee

   1

    2.2

  

Administrator

   1

    2.3

  

Affiliate

   1

    2.4

  

Aggregate Fund Value

   1

    2.5

  

Allocation

   1

    2.6

  

Allocation Election

   1

    2.7

  

Beneficiary

   1

    2.8

  

Board

   1

    2.9

  

Business Day

   2

    2.10

  

Cause

   2

    2.11

  

Change of Control

   2

    2.12

  

Code

   2

    2.13

  

Company

   2

    2.14

  

Compensation

   2

    2.15

  

Deferred Compensation Plan

   2

    2.16

  

Disability

   2

    2.17

  

Disability Termination

   3

    2.18

  

Distribution Amount

   3

    2.19

  

Distribution Election Form

   3

    2.20

  

Effective Date

   3

    2.21

  

Election Cutoff Time

   3

    2.22

  

Election Date

   3

    2.23

  

Election Form

   3

    2.24

  

Employee

   3

    2.25

  

Exercise

   3

    2.26

  

Exercise Election

   3

    2.27

  

Expiration

   4

    2.28

  

Expiration Date

   4

    2.29

  

Forfeiture

   4

    2.30

  

Fund

   4

 

i



--------------------------------------------------------------------------------

    2.31

  

Fund Menu

   4

    2.32

  

Fund Option

   4

    2.33

  

Fund Option Election

   4

    2.34

  

Fund Optionholder

   4

    2.35

  

Fund Return

   4

    2.36

  

Fund Value

   4

    2.37

  

Grant

   4

    2.38

  

Grant Date

   4

    2.39

  

Indexed Strike Price

   4

    2.40

  

Indexed Strike Price Adjustment Factor

   5

    2.41

  

Issuer

   5

    2.42

  

Minimum Strike Price

   5

    2.43

  

Participant

   5

    2.44

  

Participating Company

   5

    2.45

  

Person

   5

    2.46

  

Plan

   5

    2.47

  

Plan Year

   5

    2.48

  

Pre-Termination Death

   5

    2.49

  

Reallocation Election

   5

    2.50

  

Retirement

   5

    2.51

  

Savings Plan

   5

    2.52

  

Share

   5

    2.53

  

Share Value

   6

    2.54

  

Special Option

   6

    2.55

  

Spread

   6

    2.56

  

Strike Price

   6

    2.57

  

Supplemental Retirement Plan

   6

    2.58

  

Surviving Spouse

   6

    2.59

  

Termination of Employment

   6

    2.60

  

Trust

   6

    2.61

  

Unvested Shares

   6

    2.62

  

Vested

   6

ARTICLE III ELIGIBILITY AND ELECTIONS

   6

    3.1

  

Eligibility

   6

    3.2

  

Fund Option Election

   7

 

ii



--------------------------------------------------------------------------------

    3.3

  

Match

   7

    3.4

  

Distribution Election.

   8

ARTICLE IV FUND OPTION GRANTS AND VESTING

   8

    4.1

  

Fund Options

   8

    4.2

  

Fund Option Issuance

   9

    4.3

  

Vesting

   9

ARTICLE V ALLOCATIONS

   9

    5.1

  

The Allocation Election

   9

    5.2

  

The Reallocation Election

   9

    5.3

  

Procedures

   9

ARTICLE VI EXERCISES

   10

    6.1

  

Exercise

   10

    6.2

  

Expiration Date

   10

    6.3

  

Procedures and Timing

   10

    6.4

  

Payments to Beneficiary

   11

ARTICLE VII FORFEITURES AND EXPIRATIONS

   11

    7.1

  

Forfeitures

   11

    7.2

  

Expirations

   12

ARTICLE VIII FUND OPTION VALUATION

   12

    8.1

  

Funds

   12

    8.2

  

Indexed Strike Price

   13

    8.3

  

Minimum Strike Price

   13

ARTICLE IX COMPANY’S OBLIGATIONS

   14

    9.1

  

Unfunded Plan

   14

    9.2

  

Change of Control

   14

ARTICLE X ADMINISTRATION OF THE PLAN

   14

    10.1

  

Powers and Duties of the Administrative Committee

   14

    10.2

  

Agents

   15

    10.3

  

Claims for Benefits

   15

    10.4

  

Hold Harmless

   15

    10.5

  

Service of Process

   15

    10.6

  

Form of Administration

   15

ARTICLE XI DESIGNATION OF BENEFICIARIES

   16

    11.1

  

Beneficiary Designation

   16

 

iii



--------------------------------------------------------------------------------

    11.2

  

Failure to Designate Beneficiary

   16

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN

   16

    12.1

  

Right to Amend or Terminate Plan

   16

    12.2

  

Notice

   17

ARTICLE XIII GENERAL PROVISIONS AND LIMITATIONS

   17

    13.1

  

No Right to Continued Employment

   17

    13.2

  

Payment on Behalf of Payee

   17

    13.3

  

Nonalienation.

   17

    13.4

  

Missing Payee

   18

    13.5

  

Required Information

   18

    13.6

  

No Trust or Funding Created

   18

    13.7

  

Binding Effect

   19

    13.8

  

Merger or Consolidation

   19

    13.9

  

Entire Plan

   19

 

iv



--------------------------------------------------------------------------------

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

Dominion Resources, Inc. (the “Company”) hereby establishes, for the benefit of
certain employees as described herein, the Dominion Resources, Inc. Security
Option Plan (the “Plan”). The Plan is amended and restated effective as of
January 1, 2005.

 

ARTICLE II

 

REFERENCES, CONSTRUCTION AND DEFINITIONS

 

The Plan and all rights thereunder shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia. All references to time are
Charlotte, North Carolina time. The following definitions will apply unless
another definition is specifically provided in a grant agreement.

 

2.1 Administrative Committee means the Administrative Benefits Committee of
Dominion Resources Services, Inc.

 

2.2 Administrator means Opt Capital or any successor entity designated by the
Administrative Committee.

 

2.3 Affiliate means any corporation that is in a controlled group of
corporations with the Company within the meaning of Section 414(b) of the Code.

 

2.4 Aggregate Fund Value means, with respect to a Fund Option as of any date,
the aggregate of the Fund Values for such Fund Option.

 

2.5 Allocation means with respect to a Fund Option as of any date, the
percentage allocation of the Fund Option’s Aggregate Fund Value among the types
of Funds on the Fund Menu.

 

2.6 Allocation Election means the Fund Optionholder’s written election made in
accordance with Article 5 specifying the Grant Date Allocation of Fund Options
granted on or after the date such election takes effect. The election shall be
in substantially the form the Administrative Committee prescribes.

 

2.7 Beneficiary means the Person designated by a Participant pursuant to Article
11 to become the Fund Optionholder of specified Fund Options owned by the
Participant upon the death of such Participant. If, however, there has been no
such designation or an invalid designation, Beneficiary means the Person who
becomes the Fund Optionholder pursuant to Section 11.2.

 

2.8 Board means the board of directors of the Company.

 

1



--------------------------------------------------------------------------------

2.9 Business Day means any day on which the New York Stock Exchange is open for
business.

 

2.10 Cause means (i) fraud or material misappropriation with respect to the
business or assets of the Company, (ii) persistent refusal or willful failure of
the Participant to perform substantially his duties and responsibilities to the
Company, which continues after the Participant receives notice of such refusal
or failure, (iii) conviction of a felony or crime involving moral turpitude, or
(iv) the use of drugs or alcohol that interferes materially with the
Participant’s performance of his duties.

 

2.11 Change of Control means the occurrence of any of the following events:

 

(a) Any person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of Company securities having 20% or more of the combined voting power of
the then outstanding Company securities that may be cast for the election of the
Board (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Board, as long as the majority
of the Board approving the purchases is also the majority at the time the
purchases are made);

 

(b) As the direct or indirect result of, or in connection with, a cash tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of the

Company before such transactions cease to constitute a majority of the Board, or
any successor’s board, within two years of the last of such transactions; or

 

(c) With respect to a particular Participant, an event occurs with respect to
the Participant’s employer such that, after the event, the Participant’s
employer is no longer an Affiliate of the Company.

 

2.12 Code means the Internal Revenue Code of 1986, as amended.

 

2.13 Company means Dominion Resources, Inc., and any successor business by
merger, purchase, or otherwise that maintains the Plan.

 

2.14 Compensation means a Participant’s base salary, cash incentive pay and
other cash compensation from the Company, including bonuses and pre-scheduled
one-time performance-based payments. The Administrative Committee may determine
whether to include or exclude an item of income from Compensation.

 

2.15 Deferred Compensation Plan means the Dominion Resources, Inc. Executives’
Deferred Compensation Plan, as in effect as of December 31, 2004.

 

2.16 Disability means the Participant has a condition that renders the
Participant eligible for benefits under the Company’s long-term disability plan
or program applicable to the Participant.

 

2



--------------------------------------------------------------------------------

2.17 Disability Termination means a Participant’s Termination of Employment on
account of Disability.

 

2.18 Distribution Amount means an amount equal to the Participant’s benefits in
the Deferred Compensation Plan and/or the Supplemental Retirement Plan that the
Participant has elected to receive in the form of Fund Options by properly
completing a Distribution Election Form.

 

2.19 Distribution Election Form means the form that a Participant uses to elect
to receive payment in the form of Fund Options with respect to amounts (i)
payable in the form of a lump sum payment from a Supplemental Retirement Plan or
(ii) held for the benefit of the Participant in the Deferred Compensation Plan.

 

2.20 Effective Date is January 1, 2003.

 

2.21 Election Cutoff Time is 4 p.m. for elections made electronically to the
Administrator, and 10:00 a.m. for elections communicated to the Administrator in
person or via telephone, facsimile, email, or mail.

 

2.22 Election Date means the date by which an Employee must submit a valid
Election Form. For each Plan Year, the Election Date shall be December 31 for
conversions of base salary, annual cash incentive award, long-term cash
incentive payments and pre-scheduled one-time cash payments, unless the
Administrative Committee sets an earlier Election Date. For a Distribution
election under Section 3.4(a), the Election Date shall be December 31, 2002
(unless the Administrative Committee sets an earlier Election Date) and such
additional dates as established by Administrative Committee. The Election Date
under Section 3.4(a) shall be not later than either (i) at least six (6) months
prior to the commencement of the receipt of benefits under the Deferred
Compensation Plan or (ii) at least one (1) month prior to the commencement of
the receipt of benefits under the Deferred Compensation Plan if the election is
approved by the Administrative Committee in its absolute discretion. For a
Distribution election under Section 3.4(b), the Election Date shall be either
(i) at least six (6) months prior to the commencement of the receipt of benefits
under the Supplemental Retirement Plan or (ii) at least one (1) month prior to
the commencement of the receipt of benefits under the Supplemental Retirement
Plan if the election is approved by the Administrative Committee in its absolute
discretion.

 

2.23 Election Form means the Form that a Participant uses to elect to receive
Compensation in the form of Fund Options pursuant to Article 3.

 

2.24 Employee means an individual who is employed by a Participating Company on
a full-time salaried basis and whose terms and conditions of employment are not
covered by a collective bargaining agreement.

 

2.25 Exercise means, with respect to a Fund Option, the Fund Optionholder’s
exercise of the right to purchase all or part of the Fund Option’s Funds that
are Vested.

 

2.26 Exercise Election means the Fund Optionholder’s written Exercise election
made in accordance with Article 5, and which is in substantially the form the
Administrative Committee prescribes.

 

3



--------------------------------------------------------------------------------

2.27 Expiration means the occurrence of the Fund Option’s Expiration Date
without an Exercise.

 

2.28 Expiration Date means the date of Expiration of a Fund Option as provided
in Section 6.2.

 

2.29 Forfeiture means, with respect to a Participant who incurs a Termination of
Employment, the amount of the Participant’s Unvested Shares that are forfeited
by the Participant.

 

2.30 Fund means an open-end investment company that is registered as such under
the Investment Company Act of 1940.

 

2.31 Fund Menu means the menu of Funds, as approved from time to time by the
Committee, that can serve as Funds for Fund Options. At its sole discretion, the
Committee may change the number and type of Funds at any time and may establish
procedures for the transition between Funds.

 

2.32 Fund Option means each discrete bundle of rights the Participating Company
grants to a Participant under this Plan to purchase a specified Fund, when
Vested, at a specified Strike Price, subject to any conditions set forth in this
Plan or in a Fund Option Agreement that applies to the Fund Option.

 

2.33 Fund Option Election means an election by a Participant to receive
Compensation in the form of Fund Options pursuant to Article 3 by completing an
Election Form.

 

2.34 Fund Optionholder means, with respect to a Fund Option, the Person who is
the beneficial owner of the Fund Option and the Fund Option’s entitlements,
including any rights the Fund Option gives the Fund Optionholder to Exercise the
Fund Option, to allocate or reallocate the Funds of the Fund Options, or to
assign the Fund Option.

 

2.35 Fund Return means, with respect to a Fund Option, the rate of growth or
decline of the Fund Option’s Aggregate Fund Value.

 

2.36 Fund Value means, with respect to one type of Fund of a Fund Option as of
any date, the aggregate of the Share Values of such Fund.

 

2.37 Grant means the Participating Company’s issuance or grant of a Fund Option
to a Participant.

 

2.38 Grant Date means the date the Fund Option is granted to a Participant under
Section 4.2.

 

2.39 Indexed Strike Price means, as of the Grant Date, 90% of the Grant Date
Aggregate Fund Value. Each Business Day after the Grant Date, the Indexed Strike
Price is adjusted by the Indexed Strike Price Adjustment Factor.

 

4



--------------------------------------------------------------------------------

2.40 Indexed Strike Price Adjustment Factor means, with respect to a Fund
Option, the Fund Return.

 

2.41 Issuer means, with respect to a Fund, the Person that issues the Fund.

 

2.42 Minimum Strike Price means, with respect to a Fund Option, 25% of the Grant
Date Aggregate Fund Value.

 

2.43 Participant means, as of any date, any Employee who has received one or
more Fund Options from the Participating Company and any part of such Fund
Options has not expired.

 

2.44 Participating Company means the Company and all Affiliates, unless the
Administrative Committee determines that the Affiliate should not participate in
the Plan. All Affiliates are deemed to have adopted the Plan. By its
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Administrative Committee of all the power and authority conferred upon it by
the Plan. The authority of the Company to act as such agent shall continue until
the Plan is terminated as to the Participating Company. The term “Participating
Company” shall be construed as if the Plan were solely the Plan of such
Participating Company, unless the context plainly requires otherwise.

 

2.45 Person means a natural person or any duly organized and validly existing
entity such as a corporation, partnership, limited liability company,
association or trust.

 

2.46 Plan means the Dominion Resources, Inc. Security Option Plan.

 

2.47 Plan Year means the calendar year.

 

2.48 Pre-Termination Death means the death of a Participant before a Termination
of Employment, Retirement or Disability.

 

2.49 Reallocation Election means with respect to a Fund Option, the Fund
Optionholder’s written election, made in accordance with Article 5 specifying an
Allocation for such Fund Option. The election shall be in substantially the form
the Administrative Committee prescribes.

 

2.50 Retirement means Termination of Employment with receipt of early or normal
retirement benefits under the Dominion Resources Retirement Plan or any other
tax-qualified defined benefit retirement plan of the Company or an Affiliate in
which the Participant participates.

 

2.51 Savings Plan means the Dominion Salaried Savings Plan.

 

2.52 Share means an equal undivided interest in the Fund, as established by the
Issuer.

 

5



--------------------------------------------------------------------------------

2.53 Share Value means with respect to a Share as of any date the fair market
value of the Share as of the close of business on such date, or, if such date is
not a Business Day, the close of business on the Business Day immediately
preceding.

 

2.54 Special Option means a Fund Option granted to a Participant at the
discretion of the Company for any reason, including a Fund Option granted as a
special performance award, as an inducement to initial or continued employment,
or in lieu of a cash bonus or other compensation.

 

2.55 Spread means, with respect to a Fund Option as of any date, the excess, if
any, of the Fund Option’s Aggregate Fund Value as of such date over the Fund
Option’s Strike Price as of such date.

 

2.56 Strike Price means with respect to a Fund Option as of any date the greater
of the Fund Option’s Indexed Strike Price as of such date and the Fund Option’s
Minimum Strike Price as of such date.

 

2.57 Supplemental Retirement Plan means the Dominion Resources, Inc. Retirement
Benefit Restoration Plan and/or the Dominion Resources, Inc. Executive
Supplemental Retirement Plan, and any similar plan that is maintained by a
Participating Company, as in effect as of December 31, 2004.

 

2.58 Surviving Spouse means the survivor of a deceased Fund Optionholder to whom
such deceased Fund Optionholder was legally married (as determined by the
Administrative Committee) immediately before the Fund Optionholder’s death.

 

2.59 Termination of Employment means a termination of employment with the
Participating Company or an Affiliate as determined by regular practices and
policies of the Participating Company or Affiliate, unless otherwise provided by
the Administrative Committee; provided, however, that the transfer of an
Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment.

 

2.60 Trust means the Dominion Resources, Inc. Executive Security Trust.

 

2.61 Unvested Shares means with respect to a Fund Option as of a given date the
Shares of Funds that are not Vested.

 

2.62 Vested means a Fund Option that is nonforfeitable and that can be exercised
at any time by the Fund Optionholder.

 

ARTICLE III

 

ELIGIBILITY AND ELECTIONS

 

3.1 Eligibility. Any Employee with a base salary in excess of $100,000 as of
September 1 prior to each Election Date or any Employee designated by the
Administrative Committee shall be eligible to become a Participant in the Plan.
Any Employee who receives the grant of a Special Option shall be a Participant
in the Plan.

 

6



--------------------------------------------------------------------------------

3.2 Fund Option Election. An Employee may elect on or before the Election Date
to receive a portion of the Employee’s Compensation for the following Plan Year
in the form of Fund Options. Except as provided in Section 3.2(b), an Employee
may make an election for any Plan Year only if he or she is an Employee on the
Election Date for that Plan Year. The following provisions apply to Fund Option
Elections:

 

(a) A Participant may elect with respect to up to 50% of the Participant’s base
salary and up to 100% of the Participant’s annual cash incentive award,
long-term cash incentive payments and pre-scheduled one-time cash payments. The
amounts of Fund Options may be reduced in accordance with rules established by
the Administrative Committee for the coordination of this Plan with other
compensation-related plans or programs operated by the Company.

 

(b) Before each Plan Year’s Election Date, each eligible Employee shall be
provided with an Election Form. Except as provided below, a Fund Option Election
shall be valid only when the Election Form is completed, signed by the electing
Employee, and received by the Administrative Committee on or before the Election
Date for that Plan Year. If an Employee becomes eligible to Participate in the
Plan during a Plan Year due to designation by the Committee under Section 3.1,
the Employee may make a Fund Option Election by completing an Election Form
within 30 days of becoming eligible to participate in the Plan. The Fund Option
Election will be effective for periods after the Administrative Committee
receives it. An Employee may not revoke an Election Form after the Plan Year
begins, except that an Employee may revoke an Election Form within 30 days
following a Change of Control.

 

(c) The Administrative Committee may reject any Election Form that does not
conform to the provisions of the Plan. If the Administrative Committee rejects
an Election Form, the Employee shall be paid the amounts the Employee would have
been entitled to receive if the Employee had not submitted the Election Form.

 

(d) Except as provided in Section 3.2(b), an Employee who has not submitted a
valid Election Form to the Administrative Committee on or before the relevant
Election Date may not elect to receive any part of the Employee’s Compensation
for the Plan Year in the form of Fund Options.

 

3.3 Match. With respect to each Plan Year, the Participating Company has the
discretion to issue to each eligible Participant a Fund Option with a Grant Date
Spread equal to the Match (as defined below).

 

(a) To be eligible for this Grant, a Participant must meet all of the following
criteria:

 

(i) be employed on December 31 or have a Termination of Employment during the
Plan Year due to Retirement, death or Disability;

 

7



--------------------------------------------------------------------------------

(ii) have made salary deferrals to the Dominion Savings Plan for the Plan Year;

 

(iii) have base salary for the Plan Year in excess of the dollar limit for the
Plan Year under Code section 401(a)(17); and

 

(iv) the amount of the Match must exceed $500.

 

(b) The amount of the Match will be determined under the following formula:
Excess Compensation times Deferral Percentage times Match Percentage. The terms
in the formula have the following meanings.

 

(i) Excess Compensation is the amount of the Participant’s base salary for the
Plan Year in excess of the dollar limit for the Plan Year under Code section
401(a)(17).

 

(ii) Deferral Percentage is the total of the Participant’s salary deferrals to
the Dominion Savings Plan for the Plan Year divided by the lesser of (i) the
dollar limit for the Plan Year under Code section 401(a)(17), or (ii) the
Participant’s base salary for the Plan Year reduced by deferrals under this Plan
and the Dominion Savings Plan. The Deferral Percentage may not exceed the
maximum percentage of compensation on which the Participant would be eligible to
receive a match by making a deferral under the Dominion Savings Plan for the
Plan Year.

 

(iii) Match Percentage is the percentage of company match made with respect to
the Participant’s salary deferral to the Dominion Savings Plan.

 

3.4 Distribution Election.

 

(a) A Participant who is also a Participant in the Deferred Compensation Plan
may elect to receive in the form of Fund Options any amount credited to the
Participant’s accounts in the Deferred Compensation Plan to this Plan by
executing a Distribution Election Form by the Election Date. This election shall
apply only to the amount credited as of December 31, 2004 and subsequent
earnings and losses on that amount.

 

(b) A Participant in a Supplemental Retirement Plan who elects to receive a lump
sum payment of benefits under the Supplemental Retirement Plan that was earned
and accrued as of December 31, 2004 may also elect to receive the calculated
Distribution Amount in the form of Fund Options by executing a Distribution
Election Form by the Election Date.

 

ARTICLE IV

 

FUND OPTION GRANTS AND VESTING

 

4.1 Fund Options. Fund Options are granted to eligible Participants under the
Plan and provide such Participants with the opportunity to purchase units of the
Funds shown on the current Fund Menu. A Fund Option shall be granted with a
Grant Date Spread equal to (i) the

 

8



--------------------------------------------------------------------------------

amount of the Participant’s Compensation that the Participant has elected to
receive as Fund Options under an Election Form; (ii) the amount of the Match;
(iii) the Distribution Amount, or (iv) the amount determined by the Company for
a Special Option. The specific terms of the Fund Options are referred to in this
Plan and may be subject to such additional terms that are set forth in the Fund
Option Agreement.

 

4.2 Fund Option Issuance. Fund Options will be granted to eligible Participants
on the following Grant Dates: (i) with respect to a Fund Option Election, the
date that the payment of Compensation would have been made to the Participant;
(ii) with respect to the Match, the date determined by the Administrative
Committee; (iii) with respect to the Distribution Amount, the date designated on
the Distribution Election Form; or (iv) with respect to a Special Option, the
date designated by the Company; provided such days are Business Days, otherwise
the Grant shall be made on the first Business Day thereafter.

 

4.3 Vesting. All Fund Options shall be fully Vested, unless otherwise provided
in a Participant’s Fund Option agreement. If vesting dates are set forth in a
Participant’s Fund Option agreement, an Employee must be employed by a
Participating Company on such dates to vest in a Fund Option. In addition, all
Fund Options are fully Vested on the Employee’s Retirement, Pre-Termination
Death, or Change of Control. All Fund Options with respect to all Unvested
Shares shall terminate on the Employee’s Termination of Employment, unless
otherwise provided by the Administrative Committee.

 

ARTICLE V

 

ALLOCATIONS

 

5.1 The Allocation Election. At any time before a Fund Option is granted, the
Fund Optionholder may specify the Fund Option’s Grant Date Allocation. Such
specification shall be made by the Fund Optionholder’s filing of an Allocation
Election with the Administrator. The election shall specify a Grant Date
Allocation for all Fund Options. The election establishes the Grant Date
Allocation of Fund Options granted on or after the effective date of the
election. The election shall remain in effect until the effective date of a new
Allocation Election.

 

5.2 The Reallocation Election. At any time, a Fund Optionholder may specify the
Allocation for a Fund Option. Such specification shall be made by the Fund
Optionholder’s filing of a Reallocation Election with the Administrator. The
election shall specify an Allocation for all Fund Options. The election
establishes the Allocation as of the effective date of the election.

 

5.3 Procedures. All Allocation specifications shall be in whole percentage
increments. If the Administrator receives an Allocation Election or a
Reallocation Election on a day that is not a Business Day, the effective date of
the election shall be the immediately following Business Day. If the
Administrator receives an election before the Election Cutoff Time on a Business
Day, the effective date shall be such Business Day. If the Administrator
receives an election after the Election Cutoff Time on a Business Day, the
effective date shall be the immediately following Business Day.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

 

EXERCISES

 

6.1 Exercise. On any Business Day prior to the Fund Option’s Expiration Date,
the Fund Optionholder can Exercise any Vested Fund Option.

 

6.2 Expiration Date. To the extent Vested, a Participant may Exercise a Fund
Option as long as the Participant remains an Employee of the Company or an
Affiliate. Except as otherwise provided in a Fund Option, the Expiration Date of
all Vested Fund Options shall be the first occurrence of any of the following
events:

 

(a) In the event of Retirement or Disability Termination: the last day of the
120th consecutive month following such Retirement or Disability Termination.

 

(b) In the event of Pre-Termination Death: the last day of the 24th consecutive
month following such Pre-Termination Death unless the Employee is eligible for
Retirement at the time of death, in which case, the last day of the 120th
consecutive month following such death.

 

(c) In the event of Termination of Employment without Cause other than a
Disability Termination (except as provided in 6.2(e)): the last day of the 12th
month following such Termination of Employment.

 

(d) In the event of Termination of Employment with Cause by the Company or an
Affiliate (except as provided in 6.2(e)): the last day of the 90th consecutive
day period following such Termination of Employment.

 

(e) In the event of a Termination of Employment of the Participant by the
Company or an Affiliate within 36 months after a Change of Control: the last day
of the 120th consecutive month following such Termination of Employment.

 

6.3 Procedures and Timing.

 

(a) To Exercise a Fund Option in whole or in part, the Fund Optionholder must
file with the Administrator an Exercise Election, properly completed and duly
executed by the Fund Optionholder, specifying the amount of Spread desired,
together with payment of the Strike Price related to the desired Spread.
Notwithstanding the foregoing, the Administrative Committee may, in the exercise
of its discretion, allow a deemed payment of the Strike Price, and require that
an Exercise Election be filed and direct that the amount of Spread be paid
pursuant to such election.

 

(b) If the Administrator receives an Exercise Election on a day that is not a
Business Day, the Exercise date shall be the immediately following Business Day.
If the Administrator receives an Exercise Election before the Election Cutoff
Time, the Exercise date shall be such Business Day. If the Administrator
receives an Exercise Election after the Election Cutoff Time on a Business Day,
the Exercise date shall be the immediately following Business Day.

 

10



--------------------------------------------------------------------------------

(c) The Share Value for all purposes related to an Exercise shall be based on
the Exercise date.

 

(d) The Participating Company shall make settlement with respect to an Exercise
as soon as administratively practicable after the Exercise date. The Fund
Optionholder is not entitled to interest for the time that elapses between the
Exercise date and the settlement date. The Participating Company is not liable
for any change in Fund Values for the time that elapses between the Exercise
date and the settlement date. To make settlement, the Participating Company
shall deliver to the Fund Optionholder the Shares of the Funds that are subject
to the Exercise. If the Administrative Committee allows a deemed payment of the
Strike Price, the Participating Company may settle its obligations with respect
to the Exercise by delivering Shares of the Funds with an Aggregate Fund Value
as of the Exercise date equal to the Spread being exercised, less applicable
withholding. At its sole discretion, the Participating Company may make
settlement by delivery to the Fund Optionholder of cash equal to the Share Value
of the Shares of the Fund that otherwise would have been delivered.

 

(e) A partial Exercise of a Fund Option shall not affect the Fund Optionholder’s
Exercise rights with respect to the remainder of the Fund Option. On a partial
Exercise of a Fund Option that is less than 100% Vested, the Vested portion of
the Fund Option shall be adjusted to reflect the Exercise.

 

(f) In no event shall an Exercise be permitted if the Spread to be exercised is
less than $5,000 unless all of the Spread on all Vested Fund Options is being
exercised.

 

(g) Whenever payment is made pursuant to the Exercise of a Fund Option, all tax
withholding shall be made by means of tax withholding from the Fund Shares
covered by the Exercise.

 

6.4 Payments to Beneficiary. If a Fund Optionholder entitled to a benefit under
this Article 6 dies before payment of the benefit is made, then payment of the
benefit shall be made to such Fund Optionholder’s Beneficiary.

 

ARTICLE VII

 

FORFEITURES AND EXPIRATIONS

 

7.1 Forfeitures. Upon the occurrence of a Forfeiture, the Fund Option or portion
of the Fund Option subject to the Forfeiture shall be canceled, and the Fund
Optionholder of the Fund Option shall have no rights with respect to the
canceled Fund Option, or the portion of the Fund Option canceled, as the case
may be. If less than all of a Fund Option is canceled, then the Forfeiture shall
be allocated among the Fund Option’s Funds in the same proportion as the Fund
Option’s Fund Allocation as of the Business Day immediately preceding the date
of Forfeiture.

 

11



--------------------------------------------------------------------------------

7.2 Expirations. In the event of an Expiration of a Fund Option, the Fund Option
shall be canceled and the Fund Optionholder shall have no right with respect to
the canceled Fund Option.

 

ARTICLE VIII

 

FUND OPTION VALUATION

 

8.1 Funds. Each Business Day, the Administrator shall calculate and record, or
cause to be calculated and recorded, the following with respect to each Fund
Option: (i) the Share Value with respect to each Fund, (ii) the number of
Unvested Shares with respect to each Fund, and (iii) the number of Vested Shares
with respect to each Fund. The Shares of a Fund shall be allocated among the
Unvested Shares and Vested Shares in the same proportion that the Aggregate Fund
Value for Unvested Shares and Vested Shares, as the case may be, bears to the
Aggregate Fund Value. In calculating the number of Shares, the following
transactions shall be accounted for as follows:

 

(a) Upon the Grant of a Fund Option, there shall be calculated and recorded (i)
the number of Unvested Shares of each Fund, and (ii) the number of Vested Shares
of each Fund.

 

(b) Upon an Exercise of the Fund Option, there shall be subtracted the number of
Shares of each Fund transferred or deemed transferred pursuant to the Exercise.
An Exercise Election shall be applied to the Fund Optionholder’s Fund Options
according to the following protocol:

 

(i) A Fund Option is “in-the-money” if it has a positive Spread.

 

(ii) The “in-the-money” Fund Option with the nearest Expiration Date is
exercised first to the extent necessary to fulfill the Exercise Election (if
there is more than one such Fund Option, the Fund Options are exercised pro
rata), and if such Fund Option(s) is insufficient, then the “in-the-money” Fund
Option(s) with the second nearest Expiration Date is exercised to the extent
necessary to fulfill the Exercise Election, and if such Fund Option(s) is
insufficient the process continues with “in-the-money” Fund Options as necessary
to fulfill the Exercise Election;

 

(iii) If the “in-the-money” Fund Options are insufficient to fulfill the
Exercise Election, the Administrator shall notify the Fund Optionholder of the
shortfall.

 

(c) Upon a Forfeiture or Expiration of the Fund Option, there shall be
subtracted the Shares of each Fund that are subject to the Forfeiture or
Expiration.

 

(d) Upon the Issuer’s payment of a dividend consisting of cash or property other
than Shares with respect to a Fund of the Fund Option, there shall be added to
the Fund Option additional Shares of the Fund with a Grant Date Spread equal to
the value of the dividend.

 

12



--------------------------------------------------------------------------------

(e) Upon the Issuer’s payment of a dividend consisting of Shares with respect to
a Fund of the Fund Option, there shall be added to the Fund Option the number of
Shares deemed to be distributed with respect to the Fund.

 

(f) Upon a stock split or recapitalization whereby the Issuer distributes new
Shares of a Fund in exchange for the cancellation of existing Shares of the
Fund, there shall be subtracted the number of Shares of the Fund that are
canceled and there shall be added the number of Shares of the Fund deemed to be
received in exchange therefore.

 

(g) Upon the filing of a Reallocation Election affecting the Fund Option, there
shall be added or subtracted, as the case may be, the appropriate number of
Shares of each Fund affected.

 

(h) Upon an increase in the Vested percentage of the Fund Option, the number of
Unvested Shares of each Fund shall be reduced as required and a like number of
Shares added to the number of Vested Shares of each Fund, as applicable.

 

8.2 Indexed Strike Price. Each Business Day, the Administrator shall calculate
and record, or cause to be calculated and recorded, the Indexed Strike Price
with respect to each Fund Option. In calculating the Indexed Strike Price, the
following transactions shall be accounted for as follows:

 

(a) Upon a Grant, the Indexed Strike Price shall be calculated and recorded.

 

(b) There shall be an increase (decrease) equal to the Indexed Strike Price
Adjustment Factor of the Fund Option since the last preceding Business Day.

 

(c) Upon an Exercise, if the Indexed Strike Price is greater than or equal to
the Minimum Strike Price, the amount of the Strike Price received or deemed to
be received pursuant to the Exercise of the Fund Option shall be subtracted from
the Indexed Strike Price. If the Indexed Strike Price is less than the Minimum
Strike Price, the Indexed Strike Price shall be reduced by an amount that bears
the same proportion to the Indexed Strike Price immediately before the reduction
as the Strike Price received or deemed to be received pursuant to the Exercise
of the Fund Option bears to the total Strike Price immediately preceding such
Exercise.

 

(d) Upon a Forfeiture or Expiration of the Fund Option, the Indexed Strike Price
shall be reduced by an amount that bears the same proportion to the Indexed
Strike Price before such reduction as the Aggregate Fund Value of the Forfeiture
or Expiration bears to the Fund Option’s Aggregate Fund Value immediately
preceding the Forfeiture or Expiration.

 

8.3 Minimum Strike Price. Upon a Grant, the Administrator shall calculate and
record, or cause to be calculated and recorded, the Minimum Strike Price with
respect to each Fund Option. In keeping track of the Minimum Strike Price, the
following transactions shall be accounted for as follows:

 

(a) Upon an Exercise, if the Minimum Strike Price is greater than or equal to
the Indexed Strike Price, the amount of the Strike Price received or deemed to
be received pursuant to the Exercise of the Fund Option shall be subtracted from
the Minimum Strike Price. If the

 

13



--------------------------------------------------------------------------------

Minimum Strike Price is less than the Indexed Strike Price, the Minimum Strike
Price shall be reduced by an amount that bears the same proportion to the
Minimum Strike Price immediately before the reduction as the Strike Price
received or deemed to be received pursuant to the Exercise of the Fund Option
bears to the total Strike Price immediately preceding such Exercise.

 

(b) Upon a Forfeiture or Expiration of the Fund Option, the Minimum Strike Price
shall be reduced by an amount that bears the same proportion to the Minimum
Strike Price before such reduction as the Aggregate Fund Value of the Forfeiture
or Expiration bears to the Fund Option’s Aggregate Fund Value immediately
preceding the Forfeiture or Expiration.

 

ARTICLE IX

 

COMPANY’S OBLIGATIONS

 

9.1 Unfunded Plan. The Plan shall be unfunded. The Company shall not be required
to segregate any assets that at any time represent a benefit. The Company may
deposit funds with the trustee of the Trust (or such similar trust that is
maintained or established by the Company) to provide the benefits to which
Participants and Beneficiaries may be entitled under the Plan. The funds
deposited with the trustee of such trust, and the earnings thereon, will be
dedicated to the payment of benefits under the Plan but shall remain subject to
the claims of the general creditors of the Company. Any liability of the Company
to a Participant or Beneficiary under this Plan shall be based solely on
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

9.2 Change of Control. Notwithstanding the foregoing, in the event of a Change
of Control, the Company shall, immediately prior to a Change of Control, make an
irrevocable contribution to the trust so that the amount held in trust is equal
to 105% of the amount that is sufficient to pay each Participant and Beneficiary
the benefits to which they would be entitled, and for which each Participating
Company is liable, pursuant to the terms of the Plan as in effect on the date on
which the Change of Control occurred. The amount of such contribution exceeding
the amount required to pay benefits under the Plan shall be used to pay
administrative costs of the trust and to reimburse any Participant who incurs
legal fees as a result of an attempt to enforce the terms of the Plan against an
acquirer of the Company.

 

ARTICLE X

 

ADMINISTRATION OF THE PLAN

 

10.1 Powers and Duties of the Administrative Committee. The Plan shall be
administered by the Administrative Committee. The Administrative Committee shall
interpret the Plan, establish regulations to further the purposes of the Plan
and take any other action necessary to the proper operation of the Plan. Prior
to paying a benefit under the Plan, the Administrative Committee may require the
Participant, former Participant or Beneficiary to provide such information or
material as the Administrative Committee, in its sole discretion, shall deem
necessary to make any determination it may be required to make under the Plan.
The

 

14



--------------------------------------------------------------------------------

Administrative Committee may withhold payment of a benefit under the Plan until
it receives all such information and material and is reasonably satisfied of its
correctness and genuineness. The Administrative Committee may delegate all or
any of its responsibilities and powers to any Persons selected by it, including
designated officers or Employees of the Company.

 

10.2 Agents.The Administrative Committee may engage such legal counsel,
certified public accountants and other advisers and service providers, who may
be advisers or service providers for the Participating Company or an Affiliate,
and make use of such agents and personnel of the Company, as it shall require or
may deem advisable for purposes of the Plan. The Administrative Committee may
rely upon the written opinion of any legal counsel or accountants engaged by the
Administrative Committee. The Administrative Committee may delegate to the
Administrator, any agent or to any subcommittee or member of the Administrative
Committee its authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Administrative Committee.

 

10.3 Claims for Benefits. If for any reason a benefit payable under this Plan is
not paid when due, the Participant or Beneficiary may file a written claim with
the Administrative Committee. If the claim is denied or no response is received
within forty-five (45) days after the date on which the claim was filed with the
Administrative Committee (in which case the claim will be deemed to have been
denied), the Participant or Beneficiary may appeal the denial to the
Administrative Committee within sixty (60) days of receipt of written
notification of the denial or the end of the forty-five day period, whichever
occurs first. In pursuing an appeal, the Participant or Beneficiary may request
that the Administrative Committee review the denial, may review pertinent
documents, and may submit issues and documents in writing to the Administrative
Committee. A decision on appeal will be made within sixty (60) days after the
appeal is made, unless special circumstances require the Administrative
Committee to extend the period for another sixty (60) days.

 

10.4 Hold Harmless. To the maximum extent permitted by law, no member of the
Administrative Committee shall be personally liable by reason of any contract or
other instrument executed by such member or on such member’s behalf in such
member’s capacity as a member of the Administrative Committee nor for any
mistake of judgment made in good faith, and the Participating Company shall
indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums of which are paid from the
Company’s own assets), each member of the Administrative Committee and each
other officer, employee, or director of the Participating Company or an
Affiliate to whom any duty or power relating to the administration or
interpretation of the Plan against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Participating Company) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or bad
faith.

 

10.5 Service of Process. The Secretary of the Participating Company or such
other person designated by the Board shall be the agent for service of process
under the Plan.

 

10.6 Form of Administration. To the extent authorized by the Administrative
Committee, any action required to be taken by a Fund Optionholder may be taken
in writing, by electronic transmission, by telephone, or by facsimile, except
for a beneficiary designation which must be in writing.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

 

DESIGNATION OF BENEFICIARIES

 

11.1 Beneficiary Designation. Every Fund Optionholder shall file with the
Administrator a Beneficiary designation, substantially in the form prescribed by
the Administrative Committee, of one or more Persons as the Beneficiary who
shall be entitled to become the Fund Optionholder of Fund Options held by the
Participant upon the Participant’s death. A Participant may from time to time
revoke or change such Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Administrator, except where the
consent of another person is required by law. The last such designation received
by the Administrator shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Administrator prior to the Participant’s death, and in no event shall it
be effective as of any date prior to such receipt. All decisions of the
Administrative Committee concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final.

 

11.2 Failure to Designate Beneficiary. If no Beneficiary designation is in
effect at the time of a Participant’s death, the Fund Options, if any, held by
the Participant at the Participant’s death shall be transferred to the
Participant’s surviving spouse, if any, or if the Participant has no surviving
spouse, to the Participant’s estate. A Participant’s surviving spouse is the
Person to whom the Participant was legally married (as determined by the
Administrative Committee) immediately before the Participant’s death. If the
Administrative Committee is in doubt as to the right of any Person to receive
such Fund Options, the Administrative Committee may direct the Participating
Company to withhold payment, without liability for any interest thereon, until
the rights thereto are determined, or the Administrative Committee may direct
the Participating Company to pay any such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Participating Company therefor.

 

ARTICLE XII

 

AMENDMENT OR TERMINATION OF THE PLAN

 

12.1 Right to Amend or Terminate Plan. The Board reserves the right at any time
through action of its Organization, Compensation and Nominating Committee to
amend or terminate the Plan, in whole or in part, and for any reason and without
the consent of any Participating Company, Participant or Beneficiary. Each
Participating Company by its participation in the Plan shall be deemed to have
delegated this authority to the Board. At its discretion, the Organization,
Compensation and Nominating Committee may delegate all or part of its authority
to amend the Plan to the Administrative Committee.

 

In no event shall an amendment or termination modify, reduce or otherwise affect
the Participating Company’s obligations under the Plan, as such obligations are
defined under the provisions of the Plan existing immediately before such
amendment or termination.

 

16



--------------------------------------------------------------------------------

12.2 Notice. Notice of any amendment or termination of the Plan shall be given
by the Administrative Committee to all Participating Companies.

 

ARTICLE XIII

 

GENERAL PROVISIONS AND LIMITATIONS

 

13.1 No Right to Continued Employment. Nothing contained in the Plan shall give
any Employee the right to be retained in the employment of any Participating
Company or Affiliate or affect the right of any such employer to dismiss any
Employee. The adoption and maintenance of the Plan shall not constitute a
contract between any Participating Company and Employee or consideration for, or
an inducement to or condition of, the employment of any Employee.

 

13.2 Payment on Behalf of Payee. If the Administrative Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
such person’s affairs because of illness or accident, or is a minor, or has
died, then any payment due such person or such person’s estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Administrative Committee so elects in its sole discretion, be paid to such
person’s spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Administrative
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Plan and the Participating Company therefor.

 

13.3 Nonalienation.

 

(a) Subject to Section 13.3(b), no Fund Option, interest, expectancy, benefit,
payment, claim or right of any Participant or Fund Optionholder under the Plan
shall be (a) subject in any manner to any claims of any creditor of the
Participant or Fund Optionholder, (b) subject to the debts, contracts,
liabilities or torts of the Participant or Fund Optionholder or (c) subject to
alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind. If any Person shall attempt to
take any action contrary to this Section, such action shall be null and void and
of no effect, and the Administrative Committee and the Participating Company
shall disregard such action and shall not in any manner be bound thereby and
shall suffer no liability on account of its disregard thereof. If the
Participant or Fund Optionholder, or any other beneficiary hereunder shall
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge any right hereunder, then such right or benefit shall, in
the discretion of the Administrative Committee, cease and terminate, and in such
event, the Administrative Committee may hold or apply the same or any part
thereof for the benefit of the Participant or Fund Optionholder or the spouse,
children, or other dependents of the Participant or Fund Optionholder, or any of
them, in such manner and in such amounts and proportions as the Administrative
Committee may deem proper.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding Section 13.3(a), a Participant may at any time prior to
death assign by gift a Fund Option to the Participant’s spouse, adult children
or a trust for the benefit of the Participant, the Participant’s spouse or adult
children. The Participant may also assign by gift a Fund Option to a tax-exempt
entity as defined in Code Section 501(c)(3). Notwithstanding the foregoing, such
an assignment shall be permitted only if (i) the Participant is 100% Vested in
the Fund Option, and (ii) the assignment is made by gift for which the
Participant receives no consideration for the assignment. Any such assignment
shall be evidenced by an appropriate written document executed by the
Participant and a copy delivered to the Committee in advance of the effective
date of the assignment. In the event of such an assignment, the assignee shall
become the Fund Optionholder of the Fund Option and shall be entitled to all the
rights of the Participant with respect to the assigned Fund Option, and such
Fund Option shall continue to be subject to all of the terms, conditions and
restrictions applicable to the Fund Option, as set forth in the Plan.

 

13.4 Missing Payee. If the Administrative Committee cannot ascertain the
whereabouts of any person to whom a payment is due under the Plan, and if, after
five years from the date such payment is due, a notice of such payment due is
mailed to the last known address of such person, as shown on the records of the
Administrative Committee or the Company, and within three months after such
mailing such person has not made written claim therefor, the Administrative
Committee, if it so elects, after receiving advice from counsel to the Plan, may
direct that such payment and all remaining payments otherwise due to such person
be canceled on the records of the Plan and the amount thereof forfeited, and
upon such cancellation, the Participating Company shall have no further
liability therefor, except that, in the event such person later notifies the
Administrative Committee of such person’s whereabouts and requests the payment
or payments due to such person under the Plan, the amounts otherwise due but
unpaid shall be paid to such person without interest for late payment.

 

13.5 Required Information. Each Participant shall file with the Administrative
Committee such pertinent information concerning himself or herself, such
Participant’s Beneficiary, or such other person as the Administrative Committee
may specify, and no Participant, Beneficiary, or other person shall have any
rights or be entitled to any benefits under the Plan unless such information is
filed by or with respect to the Participant.

 

13.6 No Trust or Funding Created. The obligations of the Participating Company
to make payments hereunder shall constitute a liability of the Participating
Company to a Participant or Beneficiary, as the case may be. Such payments shall
be made from the general funds of the Participating Company, and the
Participating Company shall not be required to establish or maintain any special
or separate fund, or purchase or acquire life insurance on a Participant’s life,
or otherwise to segregate assets to insure that such payment shall be made, and
neither a Participant nor a Beneficiary shall have any interest in any
particular asset of the Participating Company by reason of its obligations
hereunder. Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participating Company and a Participant or any other person. The rights and
claims of a Participant or a Beneficiary to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Participating Company.

 

18



--------------------------------------------------------------------------------

13.7 Binding Effect. Obligations incurred by the Participating Company pursuant
to this Plan shall be binding upon and inure to the benefit of the Participating
Company, its successors and assigns, and the Participant and the Participant’s
Beneficiary.

 

13.8 Merger or Consolidation. In the event of a merger or a consolidation by the
Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges and benefits of the Participants and Beneficiaries hereunder shall
continue.

 

13.9 Entire Plan. The Plan document, and any written amendments thereto, contain
all the terms and provisions of the Plan and shall constitute the entire Plan.

 

19